Title: From Thomas Jefferson to an Agent of Antoine-Félix Wuibert, 14 January 1787
From: Jefferson, Thomas
To: Agent of Antoine-Félix Wuibert



Sir
Paris Jan. 14. 1787.

I received Colo. Wuibert’s letter and power of attorney on the 16th. of February 1786.I wrote immediately to Mr. Thevenard at l’Orient to obtain an order for his money. I was called to England in the month of March and returned here the last day of April. I found Mr. Thevenard’s answer here on my return. From that time till the 22d. of May was taken up in discussions with which you are acquainted. On the 22d. of May I wrote to Colo. Wuibert, inclosing Mr. Grand’s letter authorizing him to receive his money at the Cape. Of this letter I inclose you a copy. It was directed to him, as he expressly instructed, chez M. le Marquis de Galiffet à 6. miles du Cap. Français; I wrote a second letter to him June 3. inclosing papers from Monsr. Troyes. The whole were sent to L’Orient to be forwarded from thence to the Cape. The date of his letter Sep. 4. at Philadelphia gives room to presume he had left the Cape before the receipt of mine. You will percieve by these dates, Sir, that his business has not been forgotten by me, and, by the copy of my letter, that I have avoided touching his money. If, with your answer to him, you will be so good as to send him this letter, he will perceive that I served him diligently. I have the honour to be Sir your very humble servt.,

Th: Jefferson

